Citation Nr: 0307192	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  01-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1941 to November 
1945; April 1948 to March 1953; and August 1953 to December 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for hearing loss.  
The veteran perfected an appeal of that decision.

The Board has undertaken additional development of the issue 
on appeal pursuant to authority granted in 38 C.F.R. § 
19.9(a)(2) (2002).  That development has been completed, and 
in January 2002 the veteran was provided copies of the 
additional development and was informed of the Board's 
proposed reliance on that evidence as required by 38 C.F.R. 
§ 20.903 (2002).  He responded in a letter dated February 1, 
2002 and his representative filed a brief on his behalf dated 
March 28, 2003.  The Board can, therefore, consider all of 
the evidence of record in adjudicating the veteran's appeal.


FINDING OF FACT

The preponderance of the competent and probative evidence of 
record indicates that the veteran's hearing loss is not 
related to an in-service disease or injury, including noise 
exposure.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his hearing loss was caused by 
noise exposure that he experienced in service.  He has 
specifically alluded to having been assigned to artillery 
units.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.159 (2002).  For reasons explained in detail immediately 
below, the Board  finds that development of the issue on 
appeal has proceeded in accordance with the provisions of the 
VCAA.  

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim by means of March and April 2001 
notices which specifically informed him of the provisions of 
the VCAA, the specific evidence required to establish service 
connection for hearing loss, and the relative obligations of 
the veteran and VA in developing the evidence required to 
substantiate his claim.  The RO instructed him to identify 
any evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  On receipt of 
that information and the signed authorizations, the RO would 
obtain the identified evidence.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

In addition, the RO provided the veteran a statement of the 
case in March 2001, in which the RO informed him of the 
regulatory requirements for establishing service connection, 
and the rationale for determining that the evidence he had 
then submitted did not show that those requirements were met.  

As noted in the Introduction, in January 2003, following the 
Board's development of additional evidence, the Board 
provided a copy of that evidence to the veteran and gave him 
the opportunity to submit evidence and/or arguments in 
response.  The veteran and his accredited representative 
responded with additional arguments, but did not provide 
additional evidence.

Based on this record, the Board finds that VA has fulfilled 
its obligation to inform the veteran of the evidence needed 
to substantiate his claim and of the relative obligations of 
the veteran and VA in that regard.

Duty to assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records and 
the VA treatment records he identified.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his appeal.  

The Board provided the veteran with a VA audiology 
examination in December 2002 for the purpose of obtaining a 
nexus opinion.  The report of the examination reflects that 
the examiner reviewed the veteran's medical records, recorded 
his past medical history, noted his current complaints, 
conducted an examination, and rendered an appropriate 
diagnosis and opinion.  As will be explained in greater 
detail below, the recent VA audiology opinion does not 
support the veteran's contentions.  

In the March and April 2001 notices referenced above, the 
veteran was informed of the need to submit medical evidence 
showing a nexus between his hearing loss and an in-service 
disease or injury.  He was, therefore, put on notice of the 
need to submit a nexus opinion.  He has not, however, 
submitted such an opinion.  

The veteran presented hearing testimony before the 
undersigned in June 2002.  The veteran and his representative 
have been accorded the opportunity to present additional 
evidence and argument.  

The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Relevant Law and Regulations

Service connection  - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

Where a veteran served for 90 days in active service, and an 
organic disease of the nervous system, including 
sensorineural hearing loss, develops to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
See 38 C.F.R. § 3.303(b) (2002); Savage v. Gober, 10 Vet. 
App. 488, 495-496 (1997).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection - hearing loss

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether a veteran has a ratable hearing loss 
is governed by 38 C.F.R. § 3.385, which states that hearing 
loss shall be considered a disability when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385 (2002).

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 3.102 (2002).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.




Analysis

In statements submitted in June 2002 and February 2003 and in 
testimony during the June 2002 hearing the veteran stated 
that the majority of his 22 years in service was spent in the 
artillery, without ear protection.  He denied having 
experienced any noise exposure other than in service.  He 
reported that although he experienced decreased hearing after 
being exposed to artillery fire in service, his hearing would 
later return to normal.  He further indicated that his 
ability to hear decreased with age, and he did not become 
aware of an actual hearing deficit until he reached 65 years 
of age (1986).  In 1999 the problem got worse, and he 
initially sought treatment.

As indicated above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

With respect to Hickson element (1), current disability, 
reports of July 1999 and December 2002 VA audiometric 
examinations show that the veteran currently has a bilateral 
hearing loss disability as defined in 38 C.F.R. § 3.385.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the evidence of record, including the 
veteran's own sworn testimony, indicates that he served in 
the artillery.  The Board has no reason to doubt that such 
service involved noise exposure.  Hickson element (2) has 
therefore also been satisfied.

The Board additionally notes that audiometric testing in July 
1960, while the veteran was in service, revealed puretone 
decibel thresholds as follows: (The American Standards 
Association measurement units for hearing acuity in effect 
through October 31, 1967, have been converted to 
International Standards Organization units for comparative 
purposes.)




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
XX
15
LEFT
25
20
20
XX
15

Puretone threshold at 250 Hertz was 25 decibels, and the 
puretone threshold at 8000 Hertz was 40 decibels.  The 
remainder of the veteran's service medical records are 
pertinently negative.

The veteran's claim is, therefore, supported by a current 
medical diagnosis of disability and evidence of in-service 
injury.  For the reasons that will be explained below, 
however, the Board finds that the currently diagnosed hearing 
loss is not related to an in-service disease or injury and 
that Hickson element (3), medical nexus, has not been met.  

The only medical nexus opinion of record, that of a VA 
audiologist in December 2002, is against the veteran's claim.  
The VA examiner in December 2002 reviewed the evidence in the 
claims file and summarized the audiometric testing that was 
done in service.  The audiologist noted that that following 
the above-normal puretone decibel thresholds documented in 
July 1960, audiometric test results in September 1961, May 
1962, May 1963, October 1964, May 1965 and September 1965 
were "unequivocally within normal limits for both ears."  He 
noted the fact that the veteran's hearing was within normal 
limits when tested in September 1965, in connection with his 
retirement.  The audiologist concluded with an opinion that 
military noise exposure was not likely to be the cause of the 
veteran's hearing loss.

The only evidence of record that which supports a 
relationship between the currently diagnosed hearing loss and 
an in-service disease or injury consists of the veteran's 
statements.  The veteran contends that the hearing loss that 
was initially documented in July 1999 was caused by noise 
exposure in service, including exposure to artillery.  
However, it is well-established that the veteran, as a 
layperson without medical training, is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.]  The veteran's 
statements are not, therefore, probative of a nexus between 
the currently diagnosed hearing loss and a disease or injury 
incurred in service.

In support of his contention, the veteran submitted an 
extract from the Merck Internet site showing that hearing 
loss can be caused by noise exposure.  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the United States Court of Appeals for 
Veterans Claims (the Court) has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In the instant case, the Merck information submitted by the 
veteran concerning the relationship between noise exposure 
and hearing loss is general in nature and does not address 
the veteran's specific situation. The Board accordingly finds 
that the probative value of this excerpt is virtually nil 
with respect to the question of medical nexus.
 
The Board observes in passing that the Merck article 
indicates that hearing loss due to noise exposure occurs 
first at 4000 Hertz and gradually occurs in the lower and 
higher frequencies as the noise exposure continues.  Hearing 
loss that is due to acoustic trauma is less at 8000 Hertz 
than at 4000 Hertz.  However, in the veteran's case, while in 
service the highest decibel thresholds were at 8000 Hertz, 
not 4000.  The audiometric testing in July 1999 showed the 
decibel loss to be higher at 8000 Hertz (puretone thresholds 
of 70 and 75 decibels in the right and left ears, 
respectively), than at 4000 Hertz (55 and 50 decibels, 
respectively).  Similar results were shown as a result of the 
December 2002 testing.  To the extent that the Merck article 
is of any probative value, it is not supportive of the 
veteran's contentions.

The veteran appears to be contending that he had hearing loss 
continually after service which gradually became worse.  The 
Board further observes in passing, and not as evidence, that 
contrary to the veteran's assertions, hearing loss that is 
due to noise exposure is not progressive following the 
cessation of the excessive noise.  See Godfrey v. Brown, 
8 Vet. App. 113, 116 (1995), citing P. W. Alberti, 
"Occupational Hearing Loss," in Diseases of the Nose, 
Throat, Ear, Head and Neck 1059 (J.J. Ballenger, ed., 14th 
ed. 1991).  The veteran's assertion that his hearing loss 
increased with the passage of time is not, therefore, 
indicative of the hearing loss being caused by noise 
exposure.

To the extent that the veteran is contending that a 
continuity of symptomatology existed after service, see 
38 C.F.R. § 3.303(b) and Savage, supra, the objective 
evidence does not support this.  As noted by the VA examiner 
in December 2002, most of the veteran's in-service audiology 
evaluations were normal.  Since the veteran's separation from 
service in December 1965 he claimed entitlement to 
compensation benefits for other disabilities, but made no 
reference to having a hearing loss.  There is no evidence of 
him having hearing loss prior to May 1999, when he reported 
having difficulty hearing and was referred to the VA 
audiology clinic for an evaluation.  

In addition, in Voerth v. West, 13 Vet. App. 117, 120 (1999), 
the Court stated that in Savage the Court had clearly held 
that 38 C.F.R. § 3.303 does not relieve the appellant of his 
burden of providing a medical nexus.  As explained by the 
Board in connection with its discussion of the VCAA above, 
pursuant to the law and regulations pertaining to VA's duty 
to assist the Board undertook to obtain a nexus opinion; the 
December 2002 nexus opinion was unfavorable to the veteran's 
claim.  The veteran was provided with the opinion and was 
accorded the opportunity to furnish a nexus opinion.  He has 
not chosen to do so.

The Board additionally notes that evidence of a ratable 
hearing loss disability was first documented in July 1999, 
more than 30 years after the veteran's separation from 
service.  A hearing loss disability was not, therefore, shown 
during the one year presumptive period following the 
veteran's separation from service, and the hearing loss 
disability may not be presumed to have been incurred in 
service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

In a February 2003 statement the veteran reported that the VA 
audiometric examiner who tested his hearing in July 1999 told 
him that his hearing loss had been caused by acoustic trauma 
in service.  The record on appeal includes the report of the 
July 1999 audiometric examination, which does not include any 
opinion regarding the etiology of the veteran's hearing loss.  
It is well established that as a layperson, the veteran's 
account of what a health care provider purportedly said, 
filtered as it is through a layman's sensibilities, is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  Accordingly, the Board may not accord 
any weight of probative value on the veteran's statement.  
    
The Board finds that the nexus opinion of the VA examiner to 
the effect that the veteran's hearing loss was not caused by 
an in-service disease or injury is probative.  There is no 
competent medical evidence to the contrary.  Hickson element 
(3) has accordingly not been satisfied.  

In summary, although the Board has no reason whatsoever to 
doubt the veteran's sincerity, for reasons explained above 
the appeal must be denied.  The preponderance of the evidence 
is against the claim of entitlement to service connection for 
hearing loss.  The benefit sought on appeal is accordingly 
denied.  



CONTINUED ON NEXT PAGE



ORDER

The claim of entitlement to service connection for hearing 
loss is denied.



________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

